DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 15-22, and 24-25 in the reply filed on June 10th, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dewson et al. (WO 2021/151797, hereinafter “Dewson”).
In regard to claim 1, Dewson discloses a multilayer packaging material that comprises an outer layer with a colourant masterbatch and an inner layer (pg. 3 lines 26-32). The outer layer comprises a couloured outer layer wherein at least 90 wt% is PCR (example 1 pg. 9 lines 12-15). Dewson discloses that the weight ratio of the outer layer to inner layer is typically 1:1, more preferably 3:7 or even 1:3, while preferably 1:20, more preferably 1:10 or even 1:5 (pg. 6 lines 13-15). Thus, the inner layer is about 3 wt% to about 99 wt% of the total packaging material. The inner layer comprises a polymer (col. 5 lines 31-33). 
In regard to claim 2, Dewson discloses that the outer layer comprises about 1 wt% to about 30 wt% of the first colorant (example 1). The first PCR comprises a natural-color PCR (pg. 5 lines 28-30). 
In regard to claims 4 and 6, Dewson discloses that the polymer of the inner layer is PCR (pg. 5 lines 32-33). The inner layer comprises from at least 70% of PCR (pg. 6 lines 1-5).
In regard to claim 5, Dewson discloses that the polymer is a mixed-color PCR (pg. 6 lines 1-9).
In regard to claim 7, Dewson discloses that the polymer of the inner layer can be PCR of natural plastic waste (pg. 5 lines 31-33). 
In regard to claim 8, Dewson discloses that the multilayer material may comprise a second inner layer, which when present will become the innermost layer which typically will be the layer in contact with the product (pg. 6 lines 17-20). Thus, the first inner layer is the middle layer. The middle layer comprises at least 70% of PCR (pg. 6 lines 1-5). The when the second inner layer is present the weight ratio of the outer layer to inner layer to second inner layer is from 1:1.5:1 to 1:2:1, more preferably from 1:3:1 while preferably 1:5:1 (pg. 6 lines 29-32). Thus, the inner and the outer layer is about 3 wt% to about 40 wt% of the total packaging material. The outer layer and the second inner layer both comprise either N-PCR or J-PCR (pg. 5 lines 28-33). The colorant are different for the colorants used within the layers (example 2 pg. 10 lines 5-10).
In regard to claim 9, Dewson discloses that the first inner layer (middle layer) is J-PCR (example 2 pg. 10 lines 11-13).
In regard to claim 10, Dewson discloses that the multilayer material may comprise a second inner layer, which when present will become the innermost layer which typically will be the layer in contact with the product (pg. 6 lines 17-20). Thus, the first inner layer is the middle layer. The middle layer comprises at least 70% of PCR (pg. 6 lines 1-5). The when the second inner layer is present the weight ratio of the outer layer to inner layer to second inner layer is from 1:1.5:1 to 1:2:1, more preferably from 1:3:1 while preferably 1:5:1 (pg. 6 lines 29-32). Thus, the inner and the outer layer is about 3 wt% to about 40 wt% of the total packaging material. The outer layer and the second inner layer both comprise either N-PCR or J-PCR (pg. 5 lines 28-33).
In regard to claim 11, the applicant claims that the modifier in the inner layer and outer layer can be 0%, thus making the modifier an additional component. Dewson does not disclose utilizing a modifier in the inner and outer layer, thus, Dewson reads on the claimed invention.
In regard to claim 12, Dewson discloses that the PCR used is high density polyethylene (pg. 5 lines 17-18).

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepler et al. (US 2003/0015530, hereinafter “Shepler”).
In regard to claim 24, Shepler discloses a multilayer reusable plastic container [abstract]. The container comprises a three layer structure that includes a first layer 20, a second layer 21, and a third layer 22 [0029]. The outer layer 21 is formed from a virgin resin [0028]. The outer layer 21 comprises a colorant [0030]. The middle layer 20 comprises PCR [0028]. The third layer 22 comprises like or similar materials as used for layer 21 [0029], thus comprises a virgin resin [0028]. The middle layer 20 is at least twice as thick as the combined thickness of the layers 21, 22 in a three layer structure [0036]. Thus, the middle is about 40 wt% to 95 wt% of the total packaging material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 15-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepler et al. (US 2003/0015530, hereinafter “Shepler”) in view of McCarthy (US 2016/0222198).
In regard to claim 1, Shepler discloses a packaging material that comprises a two layer structure [0028], first and second layer. The second layer 21 can serve as inner layer and the first layer 20 as an outer layer [0010]. The second layer comprises a polymer [0028]. The first layer comprises PCR [0028]. The thickness of layer 20 is at least twice as thick as layer 21 [0036]. Thus, layer 21 is about 3% to 50 wt% of the total packaging material. 
Shepler is silent with regard to the outer layer 20 comprising a colorant.
McCarthy disclose a packaging resin that comprises a sugarcane-based resin and at least one of a post-consumer resin, a post-industrial recycled resin, a virgin resin, and combinations thereof [abstract]. The resin comprises a color masterbatch [0024].
Shepler and McCarthy both disclose a packaging resin that comprises PCR. Thus, it would have been obvious to one of ordinary skill in the art to utilize a colorant in the outer layer as disclosed by McCarthy in the outer layer of Shepler motivated by the expectation of introducing a color into the outer layer of the packaging material of Shepler. 
	In regard to claim 2, Shepler discloses that the polymer in the inner layer 21 is a virgin resin [0028]. The layer is fabricated from a virgin resin, thus would contain a virgin resin in amount of about 100 wt% [0028].
In regard to claims 15-16, Shepler discloses a multilayer reusable plastic container [abstract]. The container comprises a three layer structure that includes a first layer 20, a second layer 21, and a third layer 22 [0029]. The outer layer 21 is formed from a virgin resin [0028]. The outer layer 21 comprises a colorant [0030]. The middle layer 20 comprises PCR [0028]. The third layer 22 comprises like or similar materials as used for layer 21 [0029], thus comprises a virgin resin [0028]. The middle layer 20 is at least twice as thick as the combined thickness of the layers 21, 22 in a three layer structure [0036]. Thus, the middle is about 40 wt% to 95 wt% of the total packaging material. 
Shepler is silent with regard to the amount of virgin polymer used in the outer layer.
McCarthy disclose a packaging resin that comprises a sugarcane-based resin and at least one of a post-consumer resin, a post-industrial recycled resin, a virgin resin, and combinations thereof [abstract]. The resin comprises a color masterbatch [0024]. The colorant comprises 0.0% to 2.5% [0014].
Shepler and McCarthy both disclose a packaging resin that comprises PCR. Thus, it would have been obvious to one of ordinary skill in the art to utilize a colorant in the outer layer in an amount not to exceed 2.5% as disclosed by McCarthy in the outer layer of Shepler motivated by the expectation of introducing a color into the outer layer of the packaging material of Shepler while maintaining the virgin polymer resin to be in an amount of 70 wt% to 99 wt%. 
In regard to claim 17, modified Shepler discloses utilizing a colorant in a resin composition in an amount of 0 to 2.5 % [McCarthy 0013]. Thus, it would have been obvious to one of ordinary skill in the art to utilize a colorant in the inner layer of the multilayer packaging material of Shepler motivated by the expectation of forming an inner layer with a colored visual effect.
In regard to claim 18, Shepler discloses that the virgin polymer is high density polyethylene [0028].
In regard to claim 19, Shepler discloses that the middle layer directly contacts the outer layer [fig. 2]. The middle layer is fabricated from PCR, thus comprises about 100 wt% PCR [0028].
In regard to claim 21, Shepler discloses that the middle layer 20 is at least twice as thick as the combined thickness of the layers 21, 22 in a three layer structure [0036]. Thus, the inner and outer layer is 3 wt% to 40 wt% of the total packaging material. Shepler is silent with regards to the middle layer comprising waste material.
McCarthy disclose a packaging resin that comprises a sugarcane-based resin and at least one of a post-consumer resin, a post-industrial recycled resin, a virgin resin, and combinations thereof [abstract]. The examiner considers the sugarcane-based resin to be waste. The PCR comprises about 20% to about 95% of the resin composition [claim 2]. It would have been obvious to one of ordinary skill in the art to utilize the composition of McCarthy for the middle layer composition of Shepler motivated by the expectation of forming a layer that is both sustainable and carbon negative [McCarthy 0021]. 
In regard to claim 22, the applicant claims that the modifier in the inner layer and outer layer can be 0%, thus making the modifier an additional component. Shepler does not disclose utilizing a modifier in the inner and outer layer, thus, Shepler reads on the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepler et al. (US 2003/0015530, hereinafter “Shepler”) in view of McCarthy (US 2016/0222198) in view of Dewson et al. (WO 2021/151797, hereinafter “Dewson”).
In regard to claim 20, modified Shepler discloses a packaging material that is multilayer and comprises a middle composed of PCR as previously discussed. 
Modified Shepler is silent with regard to the PCR being mixed-color PCR.
Dewson discloses that the multilayer material may comprise a second inner layer, which when present will become the innermost layer which typically will be the layer in contact with the product (pg. 6 lines 17-20). Thus, the first inner layer is the middle layer. The middle layer comprises at least 70% of PCR (pg. 6 lines 1-5). Dewson discloses that the first inner layer (middle layer) is J-PCR (example 2 pg. 10 lines 11-13).
Modified Shepler and Dewson both disclose packaging materials that utilize PCR in a middle layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mixed-color PCR as disclosed by Dewson as the PCR for the middle layer of modified Shepler motivated by the expectation of forming a colored layer that does not need an additional colorant (Dewson pg. 2 lines 26-28).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepler et al. (US 2003/0015530, hereinafter “Shepler”) in view of Dewson et al. (WO 2021/151797, hereinafter “Dewson”).
In regard to claim 25, Shepler discloses a multilayer material for packaging that comprises an outer layer that comprises a colorant formed of a polyolefin carrier [0020]. Shepler is silent with regard the type of polyolefin used as the carrier.
Dewson discloses a colorant masterbatch that is used to impart color to an article (pg. 7 lines 1-5). The colorant uses a carrier that is of linear low density polyethylene or high density polyethylene (pg. 7 lines 10-11). 
Shepler and Dewson both disclose a multilayer material for packaging that comprises a color masterbatch with a polyolefin carrier. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyolefin carrier of LLDPE or HDPE as disclosed in Dewson for the polyolefin carrier of Shepler motivated by the expectation of imparting color to the resin composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782